DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 MARCH 2021.
Applicant’s election without traverse of Group I: Claims 1-16 in the reply filed on 29 MARCH 2021 is acknowledged.
Status of Claims
Claims 1-16 are elected without traverse on 29 MARCH 2021 and are considered on the merits below. Claims 17-20 remain withdrawn. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 3, character 119; Figure 7, character 361a, 361b; Figure 8, character 530, 560.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claims 11-13 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2-4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
While the dependency of Claims 12 and 13 depend from Claim 11, the language is exactly the same as Claims 3-4.
Claim 15 is objected to because of the following informalities:  In line 2 of the instant claim, the phrase ‘…and dividing member separation the internal chamber’.  Appropriate correction is required.  Does Applicant mean to have the claim language recite ‘…dividing member separating the internal chamber’?
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the attract source" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Does Applicant mean to recite ‘the attractant source’?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 7 and 11-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by GARDNER, US Publication No. 2003/0184442 A1.
Applicant’s invention is drawn towards a device, an insect control device. 
Regarding Claim 1, the reference GARDNER discloses an insect control device, abstract, [0007, 0021], Figure 1, comprising: one or more sensors, Figure 1, sensor 12, [0033, 0034], configured to (i) analyze a substance received by the insect control device, [0034], and (ii) generate a sensor signal in response to analysis of the substance, [0034]; a controller electrically coupled to the one or more sensors, Figure 1, local PC 16 over communication block 14/transmission 22, [0035], wherein the controller is configured to (i) receive the sensor signal, [0034, 0035], (ii) determine if the substance is indicative of presence of one or more insects, [0034], and (iii) provide an indication of the presence of one or more insects to a remote location to monitor the presence 
Additional Disclosures Included are: Claim 2: wherein the insect control device of claim 1, wherein to provide the indication to the remote location comprises to relay the indication via a communication pathway to a remote computing device at the remote location, [0035, 0039-0042], Figure 1, transmission 22.; Claim 3: wherein the insect control device of claim 2, wherein the communication pathway comprises a wired or wireless communication pathway, [0035, 0039], Figure 1, transmission 22.; Claim 4: wherein the insect control device of claim 2, wherein the communication pathway comprises a computer network, [0035, 0039], Figure 1.; Claim 7: wherein the insect control device of claim 1, further comprising an extermination module that is electrically coupled to the controller, wherein the extermination module is configured to exterminate one or more insects in response to a determination by the controller that the substance is indicative of the presence of one or more insects, [0033, 0034], electrocution style trap.; Claim 11: wherein the insect control device of claim 1, wherein to provide the indication to the remote location comprises to relay the indication via a communication pathway to a remote computing device at the remote location, [0035, 0039].; Claim 12: wherein the insect control device of claim 11, wherein the communication pathway comprises a wired or wireless communication pathway, [0035, 0039].; and Claim 13: wherein the insect control device of claim 11, wherein the communication pathway comprises a computer network, [0035, 0039].
Claims 1, 5 and 6 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by STUDER, US Publication No. 2004/0200129 A1. 
Regarding Claim 1 and 5, the STRUDER reference discloses an insect control device, abstract, [0007, 0021], Figure 1, trap 10, comprising: one or more sensors, [0011], configured to (i) analyze a substance received by the insect control device, [0011], and (ii) generate a sensor signal in response to analysis of the substance, [0029-0032]; a controller electrically coupled to the one or more sensors, [0028], Figure 6, controller 50, wherein the controller is configured to (i) receive the sensor signal, (ii) determine if the substance is indicative of presence of one or more insects, and (iii) provide an indication of the presence of one or more insects to a remote location to monitor the presence of one or more insects from the remote location; [0028-0035], and a power source electrically coupled to the controller and configured to provide power to the one or more sensors and the controller, [0036, 0043]; further comprising: a housing member, [0020], Figure 1 and 2, housing 15, including an exterior wall that includes one or more sensor openings, [0020] Figure 2, housing 15 having at least one opening 16, the housing member defining an internal chamber, Figure 2, housing 15 has an interior space to be considered to be a chamber; wherein each of the one or more sensors includes a sensing portion positioned outside the internal chamber of the housing member and configured to be exposed to an environment external to the internal chamber, [0011, 0029-0032], wherein each of the one or more sensors extends from the sensing portion, through one of the one or more sensor openings, and into the internal chamber, [0029-0032].
Additional Disclosure Included is: Claim 6: wherein the Claim 6: wherein the insect control device of claim 5, wherein the housing member includes a handle structured for engagement by a hand of a user, [0005], Figure 1, insect traps known in the art be affixed to wall, in the instant case, the trap is a plug in from into a wall and the housing can be grasped by user for inserting and removing device from wall outlet.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GARDNER, US Publication No. 2003/0184442 A1, and further in view of KR 10-2004-13761 (US Publication No. 2007/0169401) to CHYUN.
The English translation of the KR document mentioned above is the same as US Publication No. 2007/0169401 to CHYUN and has been used for the basis of the rejection below.
Regarding Claim 8, the GARDNER discloses the claimed invention, but is silent in regards to wherein the extermination module includes a reservoir configured to hold insecticide configured to exterminate one or more insects, and wherein the extermination module includes an applicator tip configured to deliver the insecticide to the one or more insects.
CHYUN discloses an insect control device, Figure 1 and 2, abstract, comprising: a housing member including an exterior wall, Figure 1, exterior of Item 100, the housing member defining an internal chamber, Figure 5, interior cross section seen in Figure 5, and a sensing arrangement positioned in the internal chamber of the housing member, Figure 5 arrangement seen in cross section, the sensing arrangement including: one or more sensors configured to analyze a substance received by the sensing arrangement and generate a sensor signal, Figure 5, Item 370, a controller electrically connected to the one or more sensors and configured to receive the sensor signal, Figure 5 and 6, Item 400, [0051], the controller is further configured to determine if the substance is indicative of the presence of one or more insects, and a power source electrically connected to the controller and configured to provide power to the one or more sensors and the controller, [0046-0047, 0055], processing the detected signals; an extermination module positioned in the internal chamber of the housing member and being electrically connected to the controller, wherein the extermination module is configured to exterminate one or more insects in response to the controller determining that one or more insects are present, [0126, 0148]... reports may contain activity 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the GARDNER reference with the extermination module taught by CHYUN to have an application of insecticide in a desired amount or concentration to exterminate the insects of interest.  
Claims 9, 10 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GARDNER, US Publication No. 203/0184442 A1, and further in view of STUDER, US Publication No. 2004/0200129 A1. 
Applicant’s invention is drawn towards a device, an insect control device. 
Regarding Claim 9, the reference GARDNER discloses an insect control device, abstract, [0007, 0021], Figure 1, comprising: a housing member, Figure 1, sensor 12, one or more sensors positioned in the housing member, Figure 1, sensor 12 inside device 11, [0033], and configured to (i) analyze a substance received the insect control device, [0034], and (ii) generate a sensor signal in response to analysis of the substance, [0034]; and a controller electrically coupled to the one or more sensors, Figure 1, local PC 16 over communication block 14/transmission 22, [0035], wherein the controller is configured to (i) receive the sensor signal, [0034, 0035], (ii) determine if the substance is indicative of presence of one or more insects, [0034], and (iii) provide an indication of the presence of one or more insects to a remote location to monitor the presence of one or more insects from the remote location, [0035-0042]; and a power source electrically coupled 
The GARDNER reference discloses the claimed invention, but is silent in regards to wherein the insect control device is of a plug-in form.  
The STRUDER reference discloses an insect control device, abstract, [0007, 0021], Figure 1, trap 10, comprising: a housing member, [0020], Figure 1 and 2, housing 15, of a plug-in form with a plug member being structured to engage an electric socket, Figure 4, [0005, 0026], and define a cantilever to support the housing member such that a space is positioned between the electric socket and a portion of the housing member extending transversely to the plug member when the plug member is engaged in the electric socket, Figure 2 and 4, in Figure 4, underside of where rear surface 13; there is a space provided. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the GARDNER reference so that it is in plug in form so that device has a source of constant power without use of batteries and risk of running low of battery and making the device ineffective. 
Additional Disclosures Included are: Claim 10: wherein the insect control device of claim 9, wherein the plug member is further structured to provide electrical power to the one or more sensors and the controller, STRUDER, [0026, 0027], Figure 6.; Claim 14: wherein the insect control device of claim 9, further comprising an attractant source configured to attract the one or more insects, wherein the attractant source is positioned in the housing member, STRUDER, Figure 6, scent attractant, light attractant, sound attractant, [0009-0011, 0021, 0023, 0025], [0040], Figure 3, light 20.; Claim 15: wherein the insect control device of claim 14, wherein the housing member includes an internal chamber and a dividing member separation the internal chamber into Claim 16: wherein the insect control device of claim 9, further comprising an extermination module that is electrically coupled to the controller, GARDNER, [0033, 0034], electrocution style trap, wherein the extermination module is positioned in the housing member, GARDNER, [0033, 0034], electrocution style trap, STRUDER, Figure 6, insect neutralizer, [0029-0031], and wherein the extermination module is configured to exterminate one or more insects in response to a determination by the controller that the substance is indicative of the presence of one or more insects, GARDNER, [0033, 0034], electrocution style trap, STRUDER, Figure 6, insect neutralizer, [0029-0031].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797